TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 31, 2018



                                       NO. 03-18-00242-CV


                                  Andrew Shadoian, Appellant

                                                  v.

                                      Nicole Shook, Appellee




          APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on March 31, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.